DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 03/21/2022
Claims 1 and 2 have been amended
Claims 1-10 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 5,305,500) in view of Gruska (US 4,858,413).

1: Tucker discloses a component 10 adapted to couple with an edge of an electrochromic preform comprising: a body 10 defining an electrochromic preform engagement portion and a tool engagement portion pivotally coupled with the electrochromic preform engagement portion, wherein reducing a dimension of the tool engagement portion increases a corresponding dimension in the electrochromic preform engagement portion (col. 4, ll. 50-67; fig. 3).


    PNG
    media_image1.png
    261
    432
    media_image1.png
    Greyscale


Tucker fails to disclose engaging projections. Grushka teaches wherein the electrochromic preform engagement portion 1, 1’ comprises a plurality of projections 11, 12, 13 canted away from a sidewall of the electrochromic preform engagement portion; and 

wherein the plurality of projections are spaced apart and independent of one another (fig. 1-5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Tucker to include the projections of Grushka to provide a stronger grip of the clipped product. 
2: Tucker-Grushka discloses the component of claim 1, wherein the electrochromic preform engagement portion comprises a receiving area (space between jaws 1 and 1’) adapted to receive the electrochromic preform, and a plurality of projections 11-13 extending into the receiving area (Grushka; fig. 4).

3: Tucker-Gushka discloses the component of claim 2, wherein at least one of the projections comprises a deformable material, such as an elastomer (col. 5, ll. 10-25). 

4: Tucker-Gushka discloses the component of claim 2, wherein at least one of the projections lies along a best fit line disposed at an angle, as measured with respect to a sidewall of the component, in a range of 1° and 89° (Gushka; fig. 1).

5: Tucker-Gushka discloses the component of claim 2, wherein at least two projections of the plurality of projections extend different distances from the sidewall of the component into the receiving area (Gushka; fig. 1).

6: Tucker-Gushka discloses the component of claim 2, wherein the receiving area further comprises a stop feature 46 adapted to prevent over insertion of the electrochromic preform into the receiving area (Tucker; col. 4, ll. 17-35).

7: Tucker-Gushka discloses the component of claim 6, wherein the stop feature comprises a deformable material, such as an elastomer (Tucker; col. 5, ll. 10-25).

8: Tucker-Gushka discloses the component of claim 7, wherein the stop feature is disposed adjacent to a pivot point 34 between the electrochromic preform engagement portion and the tool engagement portion (Tucker; fig. 3).

9: Tucker-Gushka discloses the component of claim 8, wherein the electrochromic preform engagement portion comprises a first sidewall 22 and a second sidewall 24 spaced apart from one another by the receiving area and wherein at least one of the sidewalls comprises a flange 16a adjacent to a distal end of the at least one sidewall (Tucker; fig. 3).
10: Tucker-Gusshka discloses the general conditions of the invention but fails to disclose a specific distance of the flange. Since Applicant has not expressed criticality for this distance, modifying the size of the components of the assembly in Tucker to meet those of the claimed invention would be obvious to one having ordinary skill in the art to accommodate and secure the object being held.

To modify the size/distance of the flange projections into the claimed distance would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. In response to applicant's argument that applied prior art, Tucker is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the clip of Tucker would be looked to for holding single or multiple objects closed or together. This action is crucial to the operation of Applicant’s invention. Tucker remains applicable to the claimed invention.
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735        

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735